Johnson, J.,
dissenting: Occasionally, I find it helpful to set aside the catch-phrases and multiple-part tests and try to distill an issue to its simplest form. In that vein, I discern that proportionality might just be another way of saying that the punishment should fit tire crime. In my view, lifetime postrelease supervision does not fit the crime in this case.
Mossman was 25 years old when he committed this offense. With lifetime postrelease supervision, he will not experience another day of freedom the rest of his life. The government can control what he does and where he goes for the next 40, 50, perhaps even 60 or 70 years. That draconian punishment is the result of Mossman’s immature inability to reject a 15-year-old female’s encouragement to have sex with her, or, in the majority’s words, Mossman’s failure “to protect the child from the child’s poor judgment.”
To be crystal clear on the matter, I too find Mossman’s conduct to be inexcusable and properly punishable by our criminal courts. Adults, even young adults with impulse control problems, are expected to exercise self-control and restraint with minors under the age of 16 years, no matter how mature and alluring the 14- or 15-year-old may appear.
Interestingly, the majority speaks of exercising adult will-power with “minors,” which suggests that such restraint and protection from poor judgment must be exercised with any unmarried person under the age of 18 years. See K.S.A. 38-101 (defining the period of minority as 18 years for unmarried persons). While we who are parents and grandparents might well embrace such a rule, our legislature has not. Sexual intercourse with a minor who has reached the age of 16 years is not a crime. See, c.g., K.S.A. 21-3504(a)(l) (aggravated indecent liberties with a child includes sexual intercourse with a child who is 14 or more years of age but less than 16 years of age).
In other words, if Mossman had sexual intercourse with the victim when she was 15 years, 364 days, 23 hours, and 59 minutes old, he committed a crime that would subject him to lifetime post-release supervision. A minute later, he could not be punished at *932all for the act, much less be given a life sentence. Granted, lines are drawn all the time. However, the legislature itself has acknowledged the need to make the punishments incremental in this context. If the victim here had been under 14 years old, the crime would have been the off-grid version of rape, subject to a hard 25 life sentence. K.S.A. 21-3502(a)(2) and (c). Instead, the crime here is the on-grid version of aggravated indecent liberties with a child. To me, it is disproportionate to make the punishment for both crimes last a lifetime.
Accordingly, although I would apply the same Freeman factors as the majority, I would reach different conclusions and a different result. However, given the singular nature of my opinion, it need not occupy any further space here. It is enough that I am able to have the opportunity to opine that the lifetime postrelease supervision portion of Mossman’s sentence is unconstitutionally cruel or unusual under § 9 of the Kansas Constitution Bill of Rights.